FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LAURA A. CYR,                           
                Plaintiff-Appellee,
               v.                             No. 07-56869
RELIANCE STANDARD LIFE                         D.C. No.
INSURANCE COMPANY, an Illinois              CV-06-01585-DDP
corporation,
             Defendant-Appellant.
                                        

LAURA A. CYR,                           
                  Plaintiff-Appellee,
                 v.
RELIANCE STANDARD LIFE
INSURANCE COMPANY, an Illinois
corporation,
               Defendant-Appellant,           No. 08-55234
                and
CHANNEL TECHNOLOGIES, INC.
                                               D.C. No.
                                            CV-06-01585-DDP
GROUP LONG TERM DISABILITY                      ORDER
INSURANCE PROGRAM, an employee
benefit plan; CHANNEL
TECHNOLOGIES, INC., in its capacity
as Administrator of the Channel
Technologies, Inc. Group Long
Term Disability Program,
                        Defendants.
                                        
                   Filed December 2, 2010



                            19639
19640        CYR v. RELIANCE STANDARD LIFE INS.
                          ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be heard en banc pursuant to Circuit
Rule 35-3.

  Judge Pregerson did not participate in the deliberations or
vote in this case.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2010 Thomson Reuters/West.